             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00167-MR


SALIMABDU GOULD,1                 )
                                  )
              Plaintiff,          )
                                  )
vs.                               )
                                  )
UNITED STATES OF AMERICA, et al., )                     ORDER
                                  )
              Defendants.         )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Plaintiff’s

Complaint [Doc. 1] and Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2]. Also pending is Plaintiff’s “Motion and

Request for Pertinent Documents” [Doc. 4].

      Pro se Plaintiff is a prisoner in the custody of the North Carolina

Department of Public Safety (NCDPS) at the Marion Correctional Institution.

Plaintiff filed this action pursuant to the Federal Tort Claims Act and 42




1Also known as Abdu-Salim Gould (see E.D.N.C. Civil Case Nos. 5:14-ct-03066-FL and
2:14-cv-00075-FL) and as Abdu Salim-Gould (see E.D.N.C. Civil Case No. 2:15-cv-
00002-FL).


        Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 1 of 6
U.S.C. §§ 1985 and 1986.2 He names as Defendants: the United States of

America; Terrence W. Boyle, Chief United States District Judge for the

Eastern District of North Carolina; Louise W. Flanagan, a United States

District Judge for the Eastern District of North Carolina; and Peter A. Moore,

Jr., the Eastern District’s Clerk of Court.

       In his Complaint, Plaintiff identifies himself as a convicted and

sentenced state prisoner as well as an “illegal imprisoned private entity –

secured party indemnitee victim of domestic terrorism – domestic violence.”

[Doc. 1 at 4]. Plaintiff alleges that, since March 2014, Defendants Flanagan,

Boyle, and Moore deliberately entered false reports, destroyed and failed to

file documents, and failed to perform their duties in various cases in the

Eastern District of North Carolina.3                 Plaintiff appears to allege that

Defendants conspired with other state actors to falsely imprison Plaintiff,

deprive him of access to the courts, deprive him of legal mail and personal

property, and have him falsely segregated for long periods of time.4 Plaintiff


2Plaintiff also purports to proceed under the Federal Conspiracy to Obstruct Justice Act;
18 U.S.C. §§ 241, 242, 1001 and 1203; 28 U.S.C. §§ 1251; various provisions of the
United States Constitution, and the common law. [See Doc. 1 at 3].
3 These include Case Nos. 5:14-ct-03066-FL, 2:14-cv-00075-FL, 5:15-hc-02022-BO,
5:15-hc-02138-D, 5:17-ct-03136-BO, 5:18-ct-03154-BO, and 5:19-ct-03170-FL.
4 Portions of the Complaint are illegible and/or unintelligible. For instance, Plaintiff alleges
“The presentation of false documentations or judgments without good faith are considered
fraud and the incorporation as freeholders, shareholders, commercial agents to do
                                              2


          Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 2 of 6
alleges that Defendants’ actions have caused him to be vindictively

prosecuted, illegally imprisoned, beaten, and retaliated against. Plaintiff

alleges that he has sustained physical, psychological, emotional, and

financial injuries as a result of Defendants’ actions. Plaintiff seeks injunctive

relief and compensatory, nominal, and punitive damages. In an Affidavit of

Facts appended to the Complaint, Plaintiff alleges that he is in “imminent

danger” of physical abuse and that he has been threatened and harassed.

[Doc. 1 at 23-24].

      Plaintiff has filed a “Motion and Request for Pertinent Documents”

[Doc. No. 4], in which he appears to seek free copies of documents from his

habeas corpus proceedings.

      The Prison Litigation Reform Act’s (PLRA) three-strikes rule “generally

prevents a prisoner from bringing suit in forma pauperis (IFP) – that is,

without first paying the filing fee – if he has had three or more prior suits

‘dismissed on the grounds that [they were] frivolous, malicious, or fail[ed] to

state a claim on which relief may be granted.’” Lomax v. Ortiz-Marquez, 140

S. Ct. 1721, 1723 (2020) (quoting 28 U.S.C. § 1915(g)).                      Any of the



business in bad credit/breach of contract and oath of office under color-of-law to obstruct
justice for the benefit of comprising funding in a conspiracy to kidnap-imprison-
denationalize in retaliation for exposure.” [See Doc. 1 at 7].
                                            3


         Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 3 of 6
enumerated types of dismissals counts as a strike, “whether [the dismissals

are] with prejudice or without.” Id. To avoid application of the three-strikes

bar, a prisoner must demonstrate that he is “under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). The requisite imminent danger

must address a danger that is “close at hand, not a past infraction,” and “must

have some nexus or relation to those of the underlying complaint.” Meyers

v. Comm’nr of Soc. Sec. Admin., 801 F. App’x 90, 96 (4th Cir. 2020). “Vague,

speculative, or conclusory allegations are insufficient to invoke the exception

of § 1915(g); rather, the inmate must make ‘specific fact allegations of

ongoing serious physical injury, or a pattern of misconduct evidencing the

likelihood of imminent serious physical injury.’” Johnson v. Warner, 200 F.

App’x 270, 272 (4th Cir. 2006) (quoting Martin v. Shelton, 319 F.3d 1048,

1050 (8th Cir. 2003)).

      Plaintiff has filed at least three prior civil actions that count as strikes

under § 1915(g): Gould v. Farrakhan, Civil Case No. 2:15-cv-00002-FL, 2015

WL 1046133 (E.D.N.C. March 10, 2015) (dismissed for failure to state a

claim; no appeal taken); Gould v. Bertie Cnty., Civil Case No. 5:14-ct-03066-

FL, 2015 WL 11090417 (E.D.N.C. Jan. 13, 2015) (dismissed for failure to

state a claim), aff’d 604 F. App’x 284 (4th Cir. 2015); Gould v. Summey, Civil

Case No. 2:14-cv-00075-FL, 2015 WL 412832 (E.D.N.C. Jan. 30, 2015)
                                        4


        Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 4 of 6
(dismissed for failure to state a claim; appeal voluntarily dismissed). This

Court recently found Plaintiff to be subject to the three-strike bar in another

pro se action, Civil Case No. 1:20-cv-00127-MR, and he has been added to

this Court’s Filer Status Report in CM-ECF.

      Plaintiff seeks to avoid the three-strikes bar by contending that he is in

imminent danger of physical harm. However, Plaintiff’s vague allegations of

harassment and threats have no nexus to the underlying complaint and are

too vague and conclusory to establish that he is in imminent danger of

physical harm. See, e.g., Merriweather v. Reynolds, 586 F.Supp.2d 548

(D.S.C. May 11, 2008) (holding that inmate’s allegations of serious

retaliation, continuous threats on his life, that he is in danger from prison

gangs, and that prison personnel have threatened to put him in a pink

jumpsuit, were insufficient to establish an imminent danger of physical harm

under § 1915(g)).

      Plaintiff is subject to the three-strike bar; he has not prepaid the filing

fee; and he has failed to demonstrate that he is in imminent danger of

physical harm. Therefore, he may not proceed in forma pauperis pursuant

to § 1915(g). Accordingly, the Court will dismiss the Complaint without

prejudice. The “Motion and Request for Pertinent Documents” [Doc. 4] will

be denied as moot.
                                       5


        Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 5 of 6
      IT IS, THEREFORE, ORDERED that:

      (1)    The Order waiving the initial partial filing fee and directing

monthly payments from Plaintiff’s inmate account [Doc. 8] is VACATED;

      (2)    Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2] is DENIED;

      (3)    The Clerk of Court’s Financial Department is instructed to

reimburse Plaintiff for funds that have been collected for the payment of his

filing fee in this case, if any;

      (4)    The Clerk is respectfully instructed to mail a copy of this Order to

the Marion Correctional Institution so that withdrawals from Plaintiff’s inmate

account for this case can be terminated;

      (5)    Plaintiff’s Complaint [Doc. 1] is DISMISSED WITHOUT

PREJUDICE; and

      (6)    Plaintiff’s “Motion and Request for Pertinent Documents” [Doc. 4]

is DENIED AS MOOT.

      The Clerk is instructed to add this case to Plaintiff’s Filer Status Report
                                    Signed: August 24, 2020
in CM-ECF and close this case.

      IT IS SO ORDERED.




                                        6


         Case 3:20-cv-00167-MR Document 12 Filed 08/24/20 Page 6 of 6
